Citation Nr: 0837136	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-36 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active service from June 1956 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, wherein the RO denied service connection 
for spondylolisthesis.

This case was previously before the Board in September 2007 
at which time it was remanded.  Having reviewed evidence 
added to the record since that time, the Board finds that 
additional development is still warranted this case. 

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Pursuant to a Board remand issued in September 2007, 
additional evidentiary development of the veteran's service 
connection claim for spondylolisthesis was undertaken to 
include scheduling a VA examination to include providing 
specifically requested medical opinions.  

The file contains a report of VA examination conducted in 
June 30, 2008, at which time the examiner indicated that 
given that there was no current evidence of spondylolisthesis 
shown by X-ray films taken in November 2005, it would seem 
more likely that the veteran's current low back pain was 
related to degenerative changes of the spine which were most 
likely due to factors such as advancing age and chronic 
running and less likely due to a soccer injury sustained 
during military service.  The examiner then stated that she 
would await MRI results to confirm lack of spondylolisthesis 
and any findings related to spina bifida occulta.  

The Board observes that the MRI report referenced by the VA 
examiner was not subsequently added to the record, and 
consequently the examination report is incomplete inasmuch as 
the examiner to this point has not provided a follow-up 
opinion confirming the presence or absence of 
spondylolisthesis.  That information is critical in this 
case, as the condition claimed by the veteran has been 
specifically identified as spondylolisthesis.

Accordingly, on Remand, the Board shall request that the MRI 
report/results referenced in the body of the June 2008 VA 
examination report be obtained for the record and added to 
the file.  The Board also requests that (if possible) the VA 
examiner who conducted the June 2008 examination be provided 
access to the file and requested to provide an addendum to 
the earlier opinion provided in June 2008, specifically 
addressing whether there is any current evidence of 
spondylolisthesis, and if so, whether it is at least as 
likely as not related to the veteran's period of service from 
June 1956 to January 1965.   

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to obtain the MRI 
report/results as referenced in the VA 
examination report of June 30, 2008.  Any 
X-ray films or other reports of diagnostic 
testing done or ordered at that time 
should associated with the claims folder.  

2.  After associating the MRI 
findings/results and any other reports of 
diagnostic testing with the file, the RO 
is requested to contact the VA examiner 
who conducted the June 30, 2008, VA 
examination (if possible) and request that 
she provide an addendum to the original 
opinion based upon review of the claims 
folder, to include consideration of the 
newly added evidence.  The addendum should 
indicate that the claims file, to include 
any newly added evidence not previously 
considered, was reviewed.  All medical 
opinions requested should be accompanied 
by a rationale consistent with the 
evidence of record.  (Should the examiner 
who conducted the June 2008 examination be 
unavailable to provide an addendum, this 
information may be provided by another VA 
examiner.)

Specifically, the examiner is requested to 
address what the MRI results and any X-ray 
films taken revealed, to specifically 
include addressing whether any evidence of 
spondylolisthesis is currently shown by 
that evidence.  

Thereafter, the examiner should identify 
any current diagnoses relating to the 
spine and address their onset and 
evolution.  For all diagnoses, the 
examiner is asked to state whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
such conditions are causally related to 
the veteran's period of active service 
from June 1956 to January 1965.  To the 
extent that the examiner believes any 
currently manifested condition to be a 
congenital/developmental defect, the 
examiner should so state, and additionally 
opine as to whether it is at least as 
likely as not that such defect was subject 
to chronic aggravation by a superimposed 
injury or disease during service.  

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and should be afforded a 
reasonable period of time within which to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


